


 

Exhibit 10.34

 

ASSIGNMENT AND BILL OF SALE

AND

ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND BILL OF SALE AND ASSUMPTION AGREEMENT (“Assignment”) is
dated the 16th day of November, 2007, and effective as of 7:00 a.m., Eastern
Time, on November 16, 2007, (“Effective Time”), is from MARKWEST ENERGY
APPALACHIA, L.L.C. (“MarkWest”) to Equitable Production Company (“EPC”) and
Equitable Gathering, LLC (“EG”) (with EPC and EG together referred to herein as
“Equitable”).

 

FOR Ten Dollars and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, MarkWest hereby GRANTS, CONVEYS,
SELLS and ASSIGNS to EG, all of MarkWest’s right, title and interest in the
following properties (real, personal or mixed) and rights (contractual or
otherwise):

 

(a)           The gas processing plant and related facilities, together with the
gas compression facilities owned by MarkWest known as the “Maytown Plant”,
together with, any and all gas processing facilities, gas refrigeration and
chilling equipment, gas compression and cooling equipment, product separation
and fractionation vessels, product storage vessels, and associated condensing,
heating, compressing, pumping, conveying, and other equipment and
instrumentation; all existing piping, valves and fittings; any refrigeration
compression, all operating and control systems and equipment; including all
measurement and communications equipment; all utility system; and all structures
associated with those facilities, including, without limitation, the equipment
and facilities described on Exhibit A, attached hereto (the “Plant”);

 

(b)           All third party (non-Equitable) easements, rights-of-way, and
other property rights pertaining to the location, use, operation and maintenance
of the Plant.

 

All of the properties (real, personal and mixed) described hereinabove are
referred to as “Properties”.

 

TO HAVE AND TO HOLD the Properties, together with all and singular the rights
and appurtenances thereunto in anywise belonging unto Equitable, its successors
and assigns, forever, subject to the following terms and conditions:

 

1.             Special Warranty Of Title.  MarkWest represents and warrants that
the Properties are free and clear of all liens, encumbrances, security interests
or other adverse claims arising by, through or under MarkWest.  MarkWest shall
warrant and defend the title to the Properties conveyed to EG against every
person whomsoever lawfully claims the Properties or any part thereof by,
through, or under MarkWest, but not otherwise.

 

--------------------------------------------------------------------------------


 

MarkWest further represents that:

 

                                    a.         As of the date of this
Assignment, MarkWest has not received written notice of any existing or
threatened environmental claims or conditions related to the Properties which,
individually or in the aggregate, would reasonably be expected to have a
material adverse effect.

 

                                    b.         MarkWest has not received written
notice of any undisclosed charges, obligations or payments which MarkWest owes
to any third party, now or in the future, relating to the Properties, that
Equitable will become subject to, excluding charges incurred in the ordinary
course of business.

 

Equitable represents and warrants that:

 

                                    a.         Equitable has the full power and
right to enter into and perform its obligations with respect to the Properties
as described in this Assignment.

 

2.             Compliance With Laws:  This Assignment is made subject to all
applicable laws, statutes, ordinances, permits, decrees, orders, judgments,
rules and regulations which are promulgated, issued or enacted by a governmental
entity having appropriate jurisdiction.

 

3.             Tax Apportionment:

 

3.1           Non-Ad-Valorem Taxes Fees and Expenses.  Equitable shall assume
responsibility for and bear and pay all sales, use, documentary, recording,
stamp, transfer, and other similar taxes, fees and expenses attributable to or
arising from EG’s purchase of the Properties as contemplated under the terms of
this Assignment.  Equitable further agrees to pay all filing and recording fees
relating to the filing and recording of any instruments delivered by MarkWest to
convey the Properties to EG.  For the taxes or fees which MarkWest retains
responsibility for, MarkWest shall indemnify, defend and hold harmless
Equitable, its affiliates, and their directors, officers, employees and
representatives with regard to any damages, obligations, liabilities, penalties,
costs and expenses (including without limitation reasonable attorneys fees)
resulting in any way from the nonpayment of taxes or other fees for which
MarkWest is responsible. For the taxes or fees which Equitable assumes
responsibility for pursuant to that certain Settlement and Release Agreement by
and among EPC, EG, MarkWest and MarkWest Hydrocarbon, Inc., dated November 16,
2007, Equitable shall indemnify, defend and hold harmless MarkWest, its
affiliates, and their directors, officers, employees and representatives with
regard to any damages, obligations, liabilities, penalties, costs and expenses
(including without limitation reasonable attorneys fees) resulting in any way
from the nonpayment of taxes or other fees for which Equitable is responsible.

 

3.2           Payment of Ad Valorem and Similar Taxes.  Subject to Sections 3.4,
3.5 and 3.6, (i) MarkWest shall be responsible for the preparation and filing of
any ad valorem and similar property tax returns that are required to be filed
prior to the

 

2

--------------------------------------------------------------------------------


 

Effective Date and shall be responsible for the payment of all ad valorem and
other property taxes, including fines, interest, and penalties related thereto,
imposed on or with respect to the Properties and that are attributable to any
time prior to the Effective Date and shall be entitled to any refunds, rebates,
overpayments and the like, arising from or with respect to the Properties and
that are attributable to any time prior to the Effective Date; (ii) Equitable
shall be responsible for the preparation and filing of any ad valorem and
similar property tax returns that are required to be filed subsequent to the
Effective Date and shall be responsible for the payment of all ad valorem and
other property taxes, including fines, interest and penalties related thereto,
imposed on or with respect to the Properties and that are attributable to any
time on or after the Effective Date and shall be entitled to any refunds,
rebates, overpayments and the like, arising from or with respect to the
Properties and that are attributable to any time on or after the Effective
Date.  MarkWest agrees upon request to provide Equitable with copies of any said
prior tax returns filed and tax assessments.

 

3.3           Pro Rata Sharing of Ad Valorem and Similar Taxes.  Estimates of ad
valorem and similar taxes applicable to the Properties for the 2007 tax year
shall be allocated pro rata between MarkWest and EG at the Closing, effective as
of the Effective Date.  Pro rata sharing shall be computed as follows:

 

Equitable’s pro rata share = (Equitable Days ¸ 365) x Estimated Tax;

 

MarkWest’s pro rata share = (MarkWest Days ¸ 365) x Estimated Tax where,

 

“Estimated Tax” means ad valorem taxes actually paid for the 2007 tax year as
related to the Properties;

 

“Equitable Days” means the number of days elapsing from and including the
Effective Date to and including December 31, 2007;

 

“MarkWest Days” means the number of days elapsing from and including January 1,
2007, to but not including the Effective Date.

 

3.4           Payment of Pro Rata Share of Ad Valorem Taxes.  MarkWest shall
remit the MarkWest’s pro rata share of the 2007 tax year estimated ad valorem
taxes to Equitable on the Effective Date.  Equitable shall then be responsible
for preparation, filing and payment of such taxes.

 

3.5           True-up of Ad Valorem.  Any difference between (a) the amount of
MarkWest’s pro rata share of ad valorem taxes actually paid or to be paid to the
appropriate taxing authorities for 2007, and (b) the estimate of MarkWest’s pro
rata share of ad valorem taxes paid to Equitable at the Effective Date, shall be
settled between MarkWest and Equitable pursuant to the final accounting prepared
by Equitable (which must be approved by MarkWest) upon receipt of

 

3

--------------------------------------------------------------------------------


 

the 2007 tax statement.  The parties agree to settle the difference by payment
within thirty (30) days of the receipt of the 2007 tax statement.  Each party
shall also pay to the other party the extent of any tax refund received for the
period covering the time the other party owned the Properties.

 

4.             Transition Services.  For a period of 90 days following the
execution of this Agreement, MarkWest shall provide reasonable assistance
transitioning operations of the Properties free of charge; provided, however, if
representatives of MarkWest are called out to the Properties to assist Equitable
in the maintenance thereof, Equitable shall reimburse MarkWest at a rate of
$60.00 per hour per person.

 

5.             Successors and Assigns.  The terms, covenants and conditions
contained in this Assignment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

6.             Assumption.  Upon the Effective Time, except as expressly agreed
otherwise, Equitable covenants with MarkWest that Equitable shall assume and
perform all obligations and responsibilities relating to or arising from the
ownership, operation or use of the Properties; and will assume all liabilities
of any nature arising from or related to the ownership, use or operation of the
Properties (collectively, the “Assumed Liabilities”).

 

              7.             Indemnification.                     Equitable
shall release MarkWest from and shall fully protect, indemnify and defend
MarkWest, its parents, subsidiaries and affiliates (including, but not limited
to MarkWest Hydrocarbon, Inc.), and each of their respective officers,
employees, shareholders, members, equity holders, agents, successors and assigns
(hereinafter referred to as the “MarkWest Indemnified Parties”) and hold them
harmless from and against any and all Claims, including Environmental Claims,
(as each are defined below) relating to, arising out of, or connected with the
ownership or operation of the Properties, or any part thereof, pertaining to the
period of time prior to, at and after the Effective Time, no matter when
asserted; including without limitation, Claims relating to (a) injury or death
of any person or persons whomsoever, (b) damages to or loss of any property or
resources, (c) common law causes of action such as negligence, gross negligence,
strict liability, nuisance or trespass, (d) fault imposed by statute, rule,
regulation or otherwise, (e) the Assumed Liabilities, or (f) breach of this
Assignment by Equitable, its parents, subsidiaries and affiliates (including,
but not limited to Equitable Production Company), and each of their respective
officers, employees, shareholders, members, equity holders, agents, successors
and assigns (hereinafter referred to as the “Equitable Indemnified Parties”).

 

Provided, however, the foregoing assumption and indemnity obligation shall not
apply to the extent caused by the gross negligence or willful misconduct of, or
breach of this Assignment by, MarkWest or the MarkWest Indemnified Parties, nor
include indirect, punitive, consequential, or exemplary damages, except with
respect to their inclusion in third party claims.

 

4

--------------------------------------------------------------------------------


 

MarkWest shall release Equitable and the Equitable Indemnified Parties and hold
them harmless from and against any and all Claims resulting from the gross
negligence or willful misconduct of, or breach of this Assignment by, MarkWest
or the MarkWest Indemnified Parties.

 

              As used herein, “Claims” means all actions, causes of action,
suits, damages, costs, fees, expenses, judgments, executions, agreements,
controversies, debts, dues, complaints, penalties, fines, violations, claims and
demands whatsoever, administrative, judicial or otherwise, including reasonable
attorneys fees and costs, in law and in equity.

 

              As used herein, “Environmental Claims” means all Claims for
pollution or environmental damages of any kind, including without limitation,
those relating to: (a) remediation and/or clean-up thereof, (b) related damage
to and/or loss of any property or resource, and/or (c) related injury or death
of any person(s) whomsoever; including without limitation, Claims relating to
breach and/or violation of Environmental Laws, related common law causes of
action such as negligence, gross negligence, strict liability, nuisance or
trespass, or fault imposed by statute, rule, regulation or otherwise, Claims
relating to asbestos, naturally occurring radioactive materials or other
potentially hazardous substances, all reasonable costs associated with
remediation and clean up, and fines and penalties associated with any of the
foregoing.

 

As used herein, “Environmental Laws” means all applicable laws, statutes,
ordinances, permits, orders, judgments, rules or regulations which are
promulgated, issued or enacted by a governmental entity authority having
appropriate jurisdiction that relate to (a) the prevention of pollution or
environmental damage, (b) the remediation of pollution or environmental damage,
or (c) the protection of the environment generally; including without
limitation, the Clean Air Act, as amended, the Clean Water Act, as amended, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Federal Water Pollution Control Act, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, the Safe Drinking Water Act,
as amended, the Toxic Substance and Control Act, as amended, the Superfund
Amendments and Reauthorization Act of 1986, as amended, the Hazardous and the
Solid Waste Amendments Act of 1984, as amended, and the Oil Pollution Act of
1990, as amended, and any analogous applicable state or local laws, statutes,
ordinances, permits, orders, judgments, rules or regulations.

 

              8.             Disclaimer - Representations and Warranties. 
Except as expressly set forth in this Assignment, Equitable acknowledges and
agrees that the Properties are being transferred, assigned and conveyed from
MarkWest to EG “AS-IS, WHERE-IS”, and with all faults in their present condition
and state of repair, without recourse.  Except as expressly stated in this
Assignment, MarkWest hereby disclaims any and all representations and warranties
concerning the Properties, express, statutory, implied or otherwise, including
any related to conditions (physical or environmental), compliance with
applicable laws, absence of defects

 

5

--------------------------------------------------------------------------------


 

(latent or patent), safety, state of repair, merchantability or fitness for a
particular purpose, and Equitable expressly releases MarkWest from the same.

 

9.             Further Assurances.  MarkWest and Equitable agree to take all
such further actions and to execute, acknowledge and deliver all such further
documents that are reasonably necessary or useful in carrying out the purpose of
this Assignment.

 

10.           Choice of Law.  This Assignment shall be governed by, construed,
and enforced in accordance with the laws of the State of Kentucky without regard
to choice of law principles. It is agreed that venue regarding any action or
proceedings with respect to any claim or dispute arising out of or related to
the matters described herein shall lie exclusively in the Federal Court for the
Eastern District of Kentucky, or, if the Federal Court does not exercise
jurisdiction, in the State Court located in Fayette County, Kentucky.

 

11.           Counterparts.  This Assignment is being executed in multiple
counterparts each of which shall for all purposes be deemed to be an original
and all of which shall constitute one instrument.

 

(signature page follows)

 

6

--------------------------------------------------------------------------------


 

EXECUTED on the day and year first referenced above, but effective as of the
Effective Time.

 

EQUITABLE GATHERING, LLC

 

MARKWEST ENERGY APPALACHIA, L.L.C.

 

 

 

 

 

By:

/s/ JOSEPH O’BRIEN

 

By:

/s/ FRANK M. SEMPLE

Name:

Joseph O’Brien

 

Name:

Frank M. Semple

Title:

President

 

Title:

CEO & President

 

 

 

 

 

 

 

 

 

 

EQUITABLE PRODUCTION COMPANY

 

 

 

 

 

 

 

 

By:

/s/ JOSEPH O’BRIEN

 

 

 

Name:

Joseph O’Brien

 

 

 

Title:

President

 

 

 

 

--------------------------------------------------------------------------------
